EX. 10.2
 
SOVEREIGN BANK – LOAN NO.
 
After Recording Return To:
 
SOVEREIGN BANK
17950 Preston Road, Suite 500
Dallas, TX 75252
Attention:            Ronda K. Garrett



--------------------------------------------------------------------------------



NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
 

--------------------------------------------------------------------------------





DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES,
 
ASSIGNMENT OF RENTS, AND FINANCING STATEMENT
 
THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES, ASSIGNMENT OF
RENTS, AND FINANCING STATEMENT (as amended, modified or restated from time to
time, this “Deed of Trust”) is made on the date stated below by Grantor in favor
of Trustee, for the benefit of Lender, who are identified and whose addresses
are stated below.  By signing this Deed of Trust, Grantor agrees to the terms
and conditions and makes the covenants stated in this Deed of Trust.
 
“EFFECTIVE DATE”:
MAY 2, 2014
   
“GRANTOR”:
LAZARUS TEXAS REFINERY I, LLC
 
801 Travis Street, Suite 2100
 
Houston, TX 77002
   
“LENDER”:
SOVEREIGN BANK
 
17950 Preston Road, Suite 500
 
Dallas, TX 75252
   
“TRUSTEE”:
ROBERT BLOUNT
 
SOVEREIGN BANK
 
17950 Preston Road, Suite 500
 
Dallas, TX 75252
   
“NOTE”:
That certain PROMISSORY NOTE dated as of even date herewith, in the original
principal amount of TWO MILLION AND NO/100 DOLLARS ($2,000,000.00), executed by
LAZARUS REFINING & MARKETING, LLC, a Delaware limited liability company
(“Debtor”), and payable to Lender in accordance with the terms and conditions
stated therein (as the same may be amended, modified or restated from time to
time, the “Note”).    
“LAND”:
The land described in Exhibit A attached hereto and made a part hereof for all
purposes.

 
 
DEED OF TRUST – PAGE 1
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
SECURITY
 
1.01 CONVEYANCE IN TRUST.  For value received, the receipt and sufficiency of
which Grantor acknowledges, and to secure the payment of the Indebtedness
described in Section 2.01 and performance of the covenants and agreements of
Grantor stated in this Deed of Trust and in the Loan Documents, Grantor conveys
all of Grantor’s right, title and interest in the Property described in
Section 1.02, including without limitation, the Land, to the Trustee in trust,
with power of sale, TO HAVE AND TO HOLD the Property, together with the rights,
privileges, and appurtenances thereto belonging unto the Trustee and the
Trustee’s substitutes or successors forever.  Grantor binds itself and its
heirs, executors, administrators, personal representatives, successors, and
assigns to WARRANT AND FOREVER DEFEND the Property unto the Trustee, and the
Trustee’s substitutes or successors and assigns, against the claim or claims of
all persons claiming or to claim the same or any part thereof.
 
1.02 PROPERTY.  The Property covered by this Deed of Trust includes the Land and
the following items described in this Section 1.02, whether now owned or
hereafter acquired by Grantor, all of which, including replacements and
additions thereto, shall be deemed to be and remain a part of the Property
covered by this Deed of Trust, and all rights, hereditaments and appurtenances
pertaining thereto, all of which are referred to as the “Property”:
 
(a) Any and all buildings, improvements (including, but not limited to, roads,
curbs, gutters, public utilities, and drainage systems), and tenements now or
hereafter attached to or placed, erected, constructed, or developed on the Land
(the “Improvements”);
 
(b) All equipment, fixtures, furnishings, inventory, and articles of personal
property (the “Personalty”) now or hereafter attached to or used in or about the
Improvements or that are necessary or useful for the complete and comfortable
use and occupancy of the Improvements for the purposes for which they were or
are to be attached, placed, erected, constructed or developed, or which
Personalty is or may be used in or related to the planning, development,
financing or operation of the Improvements, and all renewals of or replacements
or substitutions for any of the foregoing, whether or not the same are or shall
be attached to the Land or Improvements;
 
(c) All water and water rights, timber, crops, and mineral interest pertaining
to the Land;
 
(d) All building materials and equipment now or hereafter delivered to and
intended to be installed in or on the Land or the Improvements;
 
(e) All plans and specifications for the Improvements and for any future
development of or construction on the Land and all contracts and subcontracts
relating to the construction of the Improvements on the Land;
 
(f) All rights (but not Grantor’s obligations) under any contracts relating to
the Land, the Improvements or the Personalty;
 
(g) All deposits (including tenant security deposits), bank accounts, funds,
deeds of trust, notes or chattel paper arising from or by virtue of any
transactions related to the Land, the Improvements or the Personalty;
 
(h) All rights (but not Grantor’s obligations) under any documents, contract
rights, accounts, commitments, construction contracts (and all payment and
performance bonds, statutory or otherwise, issued by any surety in connection
with any such construction contracts, and the proceeds of such bonds),
architectural contracts, engineering contracts, and general intangibles
(including without limitation trademarks, trade names, and symbols) arising from
or by virtue of any transactions related to the Land, the Improvements, or the
Personalty;
 
(i) All permits, licenses, franchises, certificates, and other rights and
privileges now owned or held or hereafter obtained in connection with the Land,
the Improvements, or the Personalty;
 
 
DEED OF TRUST – PAGE 2
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(j) All development rights, utility commitments, water and wastewater taps,
living unit equivalents, capital improvement project contracts, utility
construction agreements with any governmental authority, including municipal
utility districts, or with any utility companies (and all refunds and
reimbursements thereunder) relating to the Land or the Improvements;
 
(k) All proceeds arising from or by virtue of the sale, lease or other
disposition of the Land, the Improvements, or the Personalty;
 
(l) All proceeds (including premium refunds) of each policy of insurance
relating to the Land, the Improvements, or the Personalty;
 
(m) All proceeds from the taking of any of the Land, the Improvements, the
Personalty or any rights appurtenant thereto by right of eminent domain or by
private or other purchase in lieu thereof, including change of grade of streets,
curb cuts or other rights of access, for any public or quasi-public use under
any law;
 
(n) All right, title, and interest in and to all streets, roads, public places,
easements, and rights-of-way, existing or proposed, public or private, adjacent
to or used in connection with, belonging or pertaining to the Land;
 
(o) All of the Leases, rents, royalties, bonuses, issues, profits, revenues, or
other benefits of the Land, the Improvements, or the Personalty, including
without limitation cash or securities deposited pursuant to Leases to secure
performance by the tenants of their obligations thereunder;
 
(p) All consumer goods located in, on, or about the Land or the Improvements or
used in connection with the use or operation thereof; however, neither the term
“consumer goods” nor the term “Personalty” includes clothing, furniture,
appliances, linens, china, crockery, kitchenware, or personal effects used
primarily for personal, family, or household purposes;
 
(q) All other interest of every kind and character that Grantor now has or at
any time hereafter acquires in and to the Land, Improvements, and Personalty and
all property that is used or useful in connection therewith, including rights of
ingress and egress and all reversionary rights or interests of Grantor with
respect to such property and all of Grantor’s rights (but not Grantor’s
obligations) under any covenants, conditions, and restrictions for the Land, as
the same may be amended from time to time, including Grantor’s rights, title,
and interests thereunder as declarant or developer, if applicable; and
 
(r) All products and proceeds of the Personalty described in this Section 1.02
(the Personalty and other personal property described in this Section 1.02 being
sometimes collectively referred to as the “Personal Property”).
 
ARTICLE II
 
INDEBTEDNESS AND PAYMENTS
 
2.01 INDEBTEDNESS.  The indebtedness secured by this Deed of Trust (the
“Indebtedness”) shall mean and include the following:
 
(a) The Indebtedness (as defined in the Loan Agreement) including any and all
sums becoming due and payable pursuant to the Note;
 
(b) Any and all other sums becoming due and payable by Grantor to Lender as a
result of advancements made by Lender pursuant to the terms and conditions of
this Deed of Trust or any other Loan Documents securing or executed in
connection with or otherwise relating to the Note, including without limitation
the repayment of any future advances made by Lender to Grantor as provided in
paragraph (c) below and the repayment of any sums advanced for the protection of
Lender’s security pursuant to this Deed of Trust;
 
 
DEED OF TRUST – PAGE 3
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(c) Grantor and Lender contemplate that Lender will, from time to time, engage
in various transactions and that from time to time other circumstances may
arise, in which Debtor becomes obligated to Lender.  Grantor understands that
some of those transactions and circumstances may be of a type that is very
different from the loan transaction evidenced in part by the Note and the
circumstances connected therewith.  Grantor desires and intends that Lender
engage in all such transactions, and deal generally with Grantor or Debtor with
the assurance that any and all indebtedness and obligations now owed, and that
may hereafter become owing, to Lender from Grantor, will be secured by the liens
arising hereunder.  Therefore, the conveyance made by this Deed of Trust, in
addition to being made to secure payment of the Note, is also made in trust to
secure and enforce the payment of all other indebtedness and obligations of
Grantor or Debtor to Lender whether presently existing, or in any manner or
means hereafter incurred by Grantor or Debtor, and evidenced in any manner
whatsoever, either by notes, advances, overdrafts, bookkeeping entries, guaranty
agreements, liens or security interest, deeds of trust, or any other method or
means including any renewal and extension of the Note, or of any part of any
present or future indebtedness or other obligations, of Grantor and including
any further loans and advances made by Lender to Debtor.  The fact of repayment
of all Indebtedness, and performance of all other obligations, of Debtor or
Grantor to Lender shall not terminate the lien arising hereunder unless the same
be released by Lender at the request of Grantor; but otherwise it shall remain
in full force and effect to secure all future advances, indebtedness and other
obligations, regardless of any additional security that may be taken as to any
past or future indebtedness or other obligations.  In no event shall this
conveyance secure payment of any installment loan or any open-end line of credit
established under the Texas Finance Code; and
 
(d) Any and all renewals, extensions, replacements, rearrangements,
substitutions, or modifications of the Indebtedness, or any part of the
Indebtedness.
 
2.02 OTHER LOAN DOCUMENTS.  The term “Loan Documents” as used herein means this
Deed of Trust, the Note, any guaranty and the other agreements, instruments and
documents evidencing, securing, governing, guaranteeing or pertaining to the
Note, including, but not limited to, that certain LOAN AND SECURITY AGREEMENT
dated as of even date herewith between Debtor and Lender (as amended, modified
or restated from time to time, the “Loan Agreement”).  This Deed of Trust shall
also secure the performance of all obligations and covenants of Grantor under
this Deed of Trust and the other Loan Documents.
 
2.03 PAYMENT OF PRINCIPAL AND INTEREST.  Grantor shall promptly pay or cause to
be paid when due all sums secured by this Deed of Trust.
 
2.04 APPLICATION OF PAYMENTS.  Unless applicable law provides otherwise, all
payments received by Lender from Grantor under the Note or this Deed of Trust
shall be applied by Lender in the following order of priority:  (a) amounts
payable to Lender by Grantor under this Deed of Trust; (b) sums payable to
Lender under the Note, to be applied to principal or interest as provided in any
other Loan Document, if no such provision, as Lender may determine in its
discretion; and (c) any other sums secured by this Deed of Trust in such order
as Lender, at Lender’s option, may determine.
 
2.05 GUARANTOR.  The term “Guarantor” shall include any person, company, or
entity obligated to pay or guaranteeing collection of all or any portion of the
Indebtedness, directly, or indirectly.
 
2.06 SUBROGATION TO EXISTING LIENS; VENDOR’S LIEN.  To the extent that proceeds
of the Note are used to pay indebtedness secured by any outstanding lien,
security interest, charge or prior encumbrance against the Property, such
proceeds have been advanced by Lender at Grantor’s request, and Lender shall be
subrogated to any and all rights, security interests and liens owned by any
owner or holder of such outstanding liens, security interests, charges or
encumbrances, however remote, irrespective of whether said liens, security
interests, charges or encumbrances are released, and all of the same are
recognized as valid and subsisting and are renewed and continued and merged
herein to secure the secured indebtedness, but the terms and provisions of this
Deed of Trust shall govern and control the manner and terms of enforcement of
the liens, security interests, charges and encumbrances to which Lender is
subrogated hereunder.  It is expressly understood that, in consideration of the
payment of such indebtedness by Lender, Grantor hereby waives and releases all
demands and causes of action for offsets and payments in connection with the
said indebtedness.  If all or any portion of the proceeds of the Indebtedness
evidenced by the Note or of any other secured indebtedness has been advanced for
the purpose of paying the purchase price for all or a part of the Property, no
vendor’s lien is waived; and Lender shall have, and is hereby granted, a
vendor’s lien on the Property as cumulative additional security for the secured
indebtedness.  Lender may foreclose under this Deed of Trust or under the
vendor’s lien without waiving the other or may foreclose under both.
 
 
DEED OF TRUST – PAGE 4
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
SECURITY AGREEMENT
 
3.01 UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.  This Deed of Trust is also
intended to be a security agreement between Grantor, as debtor, and Lender, as
secured party, pursuant to the Code for any of the items specified above as part
of the Property which, under applicable law, may be subject to a security
interest pursuant to the Code, and Grantor hereby grants Lender a security
interest in all such items.  Grantor shall pay all costs of filing any financing
statement and any extensions, renewals, amendments, and releases thereof and
shall pay all reasonable costs and expenses of any record searches for financing
statements Lender may reasonably require.  Without the prior written consent of
Lender, Grantor shall not create or suffer to be created pursuant to the Code
any other security interest in said items, including replacements and additions
thereto.  Upon the occurrence of an Event of Default, including the covenants to
pay when due all sums secured by this Deed of Trust, Lender shall have the
remedies of a secured party under the Code and, at Lender’s option, may also
invoke the remedies provided in this Deed of Trust as to such items.  In
exercising any remedies, Lender may proceed against the items of real property
and any items of personal property specified above as part of the property
separately or together and in any order whatsoever, without in any way affecting
the availability of Lender’s remedies under the Code or of the remedies provided
in this Deed of Trust.
 
3.02 NOTICES OF CHANGES.  Grantor shall give advance notice in writing to Lender
of any proposed change in Grantor’s name, and shall execute and deliver to
Lender, prior to or concurrently with the occurrence of any such change, all
additional financing statements that Lender may require to establish and
maintain the validity and priority of Lender’s security interest with respect to
any of the Property.
 
3.03 FIXTURES.  Some of the items of the Property are goods that are or are to
become fixtures related to the Land.  Grantor and Lender intend that, as to
those goods, this Deed of Trust shall be effective as a financing statement
filed as a fixture filing from the date of its filing for record in the real
estate records of the county in which the Property is situated.  Information
concerning the security interest created by this Deed of Trust may be obtained
from Lender, as secured party, at Lender’s address stated above.  The mailing
address of the Grantor, as debtor, is as stated above.
 
ARTICLE IV
 
ASSIGNMENT OF LEASES
 
4.01 ASSIGNMENT OF LEASES.  Grantor assigns to Lender, and grants to Lender a
security interest in, all of Grantor’s rights, but not Grantor’s obligations,
under existing and future leases, including subleases, and any and all
extensions, renewals, modifications, and replacements of such leases, upon any
part of the Property (the “Leases”).  Grantor also assigns to Lender all
guaranties of tenant’s performance under the Leases.  Prior to an Event of
Default, Grantor shall have the right, without joinder of Lender, to enforce the
Leases, unless Lender directs otherwise.
 
4.02 WARRANTIES CONCERNING LEASES AND RENTS.  Grantor represents and warrants
that:
 
(a) Grantor has good title to the Leases hereby assigned and authority to assign
them, and no other person or entity has any right, title or interest therein;
 
(b) All existing Leases are valid, unmodified and in full force and effect,
except as indicated herein and no default exists thereunder;
 
(c) Unless otherwise provided herein, no Rents or other sums owing under the
Leases have been or will be assigned, mortgaged or pledged;
 
 
DEED OF TRUST – PAGE 5
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(d) No Rents have been or will be anticipated, waived, released, discounted, set
off or compromised; and
 
(e) Except as indicated in the Leases, Grantor has not received any funds or
deposits from any tenant that has not already been applied to the payment of
accrued Rents.
 
4.03 GRANTOR’S COVENANTS OF PERFORMANCE.  Grantor covenants to:
 
(a) Perform all of its obligations under the Leases and give prompt notice to
Lender of any failure to do so;
 
(b) Give immediate notice to Lender of any notice Grantor receives from any
tenant or subtenant under any Leases, specifying any claimed default by any
party under such Leases;
 
(c) Enforce the tenant’s obligations under the Leases;
 
(d) Defend, at Grantor’s expense, any proceeding pertaining to the Leases,
including, if Lender so requests, any such proceeding to which Lender is a
party; and
 
(e) Neither create nor permit any encumbrance upon Grantor’s interest as
landlord of the leases, except this Deed of Trust and any other encumbrances
permitted by this Deed of Trust.
 
4.04 PRIOR APPROVAL FOR ACTIONS AFFECTING LEASES.  Grantor shall not, without
the prior written consent of Lender (which consent shall not be unreasonably
withheld):
 
(a) Receive or collect Rents under any Lease more than one month in advance;
 
(b) Encumber or assign future Rents;
 
(c) Waive or release any obligation of any tenant under the Leases; or
 
(d) Cancel, terminate or materially modify any of the Leases, cause, permit or
accept any cancellation, termination or surrender of any of the Leases, or
commence any proceedings for dispossession of any tenant under any of the
Leases, except upon default by the tenant thereunder.
 
4.05 LENDER IN POSSESSION.  Lender’s acceptance of this assignment shall not,
prior to entry upon and taking possession of the Property by Lender, be deemed
to constitute Lender a mortgagee in possession, nor obligate Lender to appear in
or defend any proceeding relating to any of the Leases or to the Property, take
any action hereunder, expend any money, incur any expenses, or perform any
obligation or liability under the Leases, or assume any obligation for any
deposits delivered to Grantor by any tenant and not delivered to Lender.  Lender
shall not be liable for any injury or damage to person or property in or about
the Property.
 
4.06 APPOINTMENT OF ATTORNEY.  Grantor hereby appoints Lender its
attorney-in-fact, coupled with an interest, empowering Lender to subordinate any
Leases to this Deed of Trust.
 
4.07 INDEMNIFICATION; HOLD HARMLESS.  Grantor hereby indemnifies and holds
Lender harmless from all liability, damage, or expense incurred by Lender from
any claims under the Leases, including without limitation any claims by Grantor
with respect to Rents paid directly to Lender after an Event of Default and
claims by tenants for security deposits or for rental payments more than one (1)
month in advance and not delivered to Lender.  All amounts indemnified against
hereunder, including reasonable attorneys’ fees, if paid by Lender shall bear
interest at the Maximum Lawful Rate, shall be payable to Grantor immediately
without demand, and shall be secured by this Deed of Trust.
 
4.08 RECORDS.  Upon request by Lender, Grantor shall deliver to Lender executed
originals of all Leases and copies of all records relating thereto.
 
 
DEED OF TRUST – PAGE 6
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
4.09 MERGER.  There shall be no merger of the leasehold estates, created by the
Leases, with the fee estate of the Land without the prior written consent of
Lender.
 
4.10 RIGHT TO RELY.  Grantor authorizes and directs the tenants under the Leases
to pay Rents to Lender upon written demand by Lender, without further consent of
Grantor and regardless of whether Lender has taken possession of any other
portion of the Property, and the tenants may rely upon any written statement by
Lender to the tenants.
 
ARTICLE V
 
ASSIGNMENT OF RENTS
 
5.01 ASSIGNMENT OF RENTS.  As part of the consideration for the Indebtedness,
and for other valuable consideration, the receipt and sufficiency of which
Grantor acknowledges, Grantor hereby assigns and transfers to Lender all rents,
issues, income, receipts, and profits from the Property, and all security
deposits and other security therefor, and any other property defined as “rents”
under Chapter 64 of the Texas Property Code (collectively, the “Rents”),
including those now due, or to become due by virtue of any Lease or other
agreement for the occupancy or use of all or part of the Property, regardless of
to whom the Rents are payable.  Grantor authorizes Lender or Lender’s agents to
collect the Rents and directs each tenant of the Property to pay such Rents to
Lender or Lender’s agents; provided, however, that prior to the occurrence of an
Event of Default, Grantor shall collect and receive all Rents as trustee for the
benefit of Lender and Grantor, to apply the Rents so collected to the sums
secured by this Deed of Trust in the order provided in Section 2.04 with the
balance, so long as no such Event of Default has occurred, to the account of
Grantor.
 
5.02 EVENT OF DEFAULT.  Upon the occurrence of an Event of Default, and without
the necessity of Lender entering upon and taking and maintaining full control of
the Property in person, by agent or by a court-appointed receiver, Lender shall
immediately be entitled to possession of all the Rents specified in this
Article V as the same become due and payable, including without limitation Rents
then due and unpaid, and all such Rents shall immediately upon delivery of such
notice be held by Grantor as trustee for the benefit of Lender only; provided,
however, that the written notice by Lender to Grantor of the breach by Grantor
shall contain a statement that Lender exercises its rights to such
Rents.  Grantor agrees that, commencing upon delivery of such written notice of
an Event of Default by Lender to Grantor, each tenant of the Property shall make
such Rents payable to and pay such Rents to Lender or Lender’s agents on
Lender’s written demand to each tenant therefor, delivered to each tenant
personally, by mail or by delivering such demand to each rental unit, without
any liability on the part of any tenant to inquire further as to the existence
of an Event of Default.
 
5.03 GRANTOR’S COVENANTS.  Grantor covenants that Grantor has not executed any
prior assignment of the Rents or any portion thereof, that Grantor has not
performed, and will not perform, any acts and has not executed, and will not
execute, any Deed of Trust which would prevent Lender from exercising its rights
under this Article V and that at the time of execution of this Deed of Trust
there has been no anticipation or prepayment of any of the Rents for more than
THIRTY (30) days prior to the due dates of such Rents.  Grantor covenants that
Grantor will not hereafter collect or accept payment of any Rents more than
THIRTY (30) days prior to the due dates of such Rents without prior written
consent of Lender, Grantor further covenants that Grantor will execute and
deliver to Lender such further assignments of Rents as Lender may from time to
time request.
 
5.04 APPOINTMENT OF RECEIVER; POSSESSION OF THE PROPERTY.  Upon the occurrence
of an Event of Default, Lender may in person, by agent or by a court-appointed
receiver, regardless of the adequacy of Lender’s security, enter upon and take
and maintain full control of the Property in order to perform all acts necessary
and appropriate for the operation and maintenance thereof, including without
limitation the execution, cancellation or modification of Leases, the collection
of Rents, the making of repairs to the Property, and the execution or
termination of contracts providing for the management or maintenance of the
Property, all on such terms as are deemed best to protect the security of this
Deed of Trust.  In the event Lender elects to seek the appointment of a receiver
for the Property upon the occurrence of an Event of Default, Grantor consents to
the appointment of such receiver.  Lender or the receiver shall be entitled to
receive a reasonable fee for so managing the Property.
 
 
DEED OF TRUST – PAGE 7
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
5.05 APPLICATION OF RENTS.  All Rents collected subsequent to the occurrence of
an Event of Default shall be applied first to the costs, if any, of taking
control of and managing the Property and collecting the Rents, including without
limitation attorneys’ fees, receiver’s fees, premiums on receiver’s bonds, costs
of repairs to the Property, premiums on insurance policies, taxes, assessments,
and other charges on the Property, and to the costs of discharging any
obligation or liability of Grantor as landlord of the Property, and then to the
sums secured by this Deed of Trust.  Lender or the receiver shall have access to
the books and records used in the operation and maintenance of the Property and
shall be liable to account only for those Rents actually received.  Lender shall
not be liable to Grantor, anyone claiming under or through Grantor or anyone
having an interest in the Property by reason of anything done or left undone by
Lender under this Article V.
 
5.06 INSUFFICIENT RENTS.  If Rents are not sufficient to meet the costs, if any,
of taking control of and managing the Property and collecting the Rents, any
funds expended by Lender for such purposes shall become Indebtedness of Grantor
to Lender secured by this Deed of Trust.  Unless Lender and Grantor agree in
writing to other terms of payment, such amounts shall be payable upon notice
from Lender to Grantor requesting payment thereof and shall bear interest from
the date of disbursement at the rate stated in the Note, unless payment of such
interest at such rate would be contrary to applicable law, in which event such
amounts shall bear interest at the highest non-usurious rate which may be
collected from Grantor under applicable law.
 
5.07 NO WAIVER; TERM.  Any entering upon and taking and maintaining of control
of the Property by Lender or the receiver and any application of Rents as
provided herein shall not cure or waive any default hereunder or invalidate any
other right or remedy of Lender under applicable law or provided herein.  This
assignment of the Rents shall terminate at such time as this Deed of Trust
ceases to secure the Indebtedness held by Lender.
 
ARTICLE VI
 
GRANTOR’S REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS
 
Grantor covenants, warrants, represents to and agrees with Lender as follows:
 
6.01 PAYMENT AND PERFORMANCE.  Grantor shall make or cause to be made all
payments on the Indebtedness when due and shall punctually and properly perform
all of Grantor’s covenants, obligations and liabilities under this Deed of Trust
and the other Loan Documents.
 
6.02 TITLE TO PROPERTY AND LIENS OF THIS DEED OF TRUST.  Grantor has good and
indefeasible title to the Land and the Improvements and good and marketable
title to the Personal Property, free and clear of any liens, charges,
encumbrances, security interests, and adverse claims whatsoever, except for the
matters, if any, set forth on Schedule B to the mortgagee title insurance to the
extent the same are valid and subsisting and affect the Property.  If the
interest of Lender in the Property or any part thereof shall be endangered or
shall be attacked, directly or indirectly, Grantor authorizes Lender, at
Grantor’s expense, to take all necessary and proper steps for the defense of
such interest, including the employment of attorneys, the prosecution or defense
of litigation, and the compromise or discharge of claims made against such
interest.
 
6.03 INSURANCE.  Grantor shall promptly obtain and deliver to Lender insurance
policies with premiums paid providing extended coverage for all Improvements and
other Property against damage by fire and lightning and against such other risks
as Lender may require, all in amounts approved by Lender not less than ONE
HUNDRED PERCENT (100.00%) of full replacement cost of all Improvements located
on the Property, and in any event not less than the amount of the Indebtedness,
and with provision that (a) each of said policies shall not be terminated,
reduced or limited regardless of any breach of the representations and
agreements set forth therein, and (b) no such policy shall be canceled, endorsed
or amended to any extent unless the issuer thereof shall have first given Lender
at least THIRTY (30) days’ prior written notice.  In case Grantor fails to
furnish such policies, Lender, at Lender’s option, may procure such insurance at
Grantor’s expense. All renewal and substitute policies of insurance shall be
delivered to the office of Lender, premiums paid, at least TEN (10) days before
expiration of the insurance protection to be replaced by such renewal or
substituted policies.  In case of loss, Lender, at Lender’s option, shall be
entitled to receive and retain the proceeds of the insurance policies, applying
the same toward payment of the Indebtedness, taxes or other sums due and owing
by Grantor in connection with the Property in such
 
 
DEED OF TRUST – PAGE 8
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
manner as Lender may elect, or at Lender’s option, Lender may pay the same over
wholly or in part to Grantor for the repair of said Improvements or for the
erection of new Improvements in their place, or for any other purpose
satisfactory to Lender, but Lender shall not be obligated to see to the proper
application of any amounts so paid to Grantor.  If Lender elects to allow such
payments to Grantor, disbursement shall be on such terms subject to such
conditions as Lender may specify.  Regardless of whether any insurance proceeds
are sufficient to pay the costs of repair and restoration of the Property,
provided that Lender has paid such proceeds to Grantor, Grantor shall promptly
commence and carry out the repair, replacement, restoration and rebuilding of
any and all of the Improvements damaged or destroyed so as to return same, to
the extent practicable, to the same condition as immediately prior to such
damage to or destruction thereof.  Grantor shall not permit or carry on any
activity within or relating to the Property that is prohibited by the terms of
any insurance policy covering any part of the Property or which permits
cancellation of or increase in the premium payable for any insurance policy
covering any part of the Property.  Furthermore, for any portion of the Property
situated in an area having special flood hazards (as defined in the Flood
Disaster Protection Act of 1973, as amended from time to time, or any similar
legislation), Grantor shall provide flood insurance satisfactory to Lender in an
amount equal to the replacement cost of the Improvements or the maximum amount
of flood insurance available, whichever is the lesser.
 
6.04 TAXES AND ASSESSMENTS.  Grantor shall pay all taxes and assessments against
or affecting the Property as the same become due and payable, and, upon request
by Lender, Grantor shall deliver to Lender such evidence of the payment thereof
as Lender may require.  If Grantor fails to do so, Lender may pay them, together
with all costs and penalties thereon, at Grantor’s expense; provided, however,
that Grantor may in good faith, in lieu of paying such taxes and assessments as
they become due and payable, by appropriate proceedings, contest their
validity.  Pending such contest, Grantor shall not be deemed in default under
this Deed of Trust because of such nonpayment if: (a) prior to delinquency of
the asserted tax or assessment, Grantor furnishes Lender an indemnity bond
secured by a deposit in cash or other security acceptable to Lender, or with a
surety acceptable to Lender, in the amount of the tax or assess­ment being
contested by Grantor plus a reasonable additional sum to pay all costs, interest
and penalties that may be imposed or incurred in connection therewith,
conditioned that such tax or assessment, with interest, cost and penalties, be
paid as herein stipulated; and (b) Grantor promptly pays any amount adjudged by
a court of competent jurisdiction to be due with all costs, penalties and
interest thereon, on or before the date such judgment becomes final.  In any
event, the tax, assessment, penalties, interest, and costs shall be paid prior
to the date on which any writ or order is issued under which the Property or any
part of the Property may be sold in satisfaction thereof.
 
6.05 TAX AND INSURANCE ESCROW.  During the existence of an Event of Default,
Grantor agrees to establish reserve accounts for real estate taxes, insurance
premiums, and other impositions as may be reasonably requested by Lender from
time to time.
 
6.06 CONDEMNATION.
 
(a) Grantor assigns to Lender all judgments, decrees, and awards for injury or
damage, direct or consequential, to the Property, and all awards pursuant to
proceedings for condemnation or other taking, whether direct or indirect, of the
Property or any part of the Property.  Lender may apply any condemnation
proceeds to the Indebtedness in such manner as Lender may elect.  Grantor shall
promptly notify Lender of any action or proceeding (or threatened action or
proceeding) relating to any condemnation or other taking, whether direct or
indirect, of all or any part of the Property.  Grantor shall, unless otherwise
directed by Lender in writing, file or defend its claim under any such action
and prosecute the same with due diligence to its final disposition and shall
cause any awards or settlements to be paid over to Lender for disposition
pursuant to the terms of this Deed of Trust.  Grantor authorizes Lender, at
Lender’s option, as attorney-in-fact for Grantor, to commence, appear in, and
prosecute, in Lender’s or Grantor’s name, any action or proceeding relating to
any condemnation or other taking of the Property, whether direct or indirect,
and to settle or compromise any claim in connection with such condemnation or
other taking.  The proceeds of any award, payment, or claim for damages, direct
or consequential, in connection with any condemnation or other taking, whether
direct or indirect, of the Property, or part thereof, or for conveyances in lieu
of condemnation, are hereby assigned to and shall be paid to Lender.  Lender
shall be entitled to participate in, control, and be represented by attorneys of
Lender’s own choice in any such action.  Grantor shall deliver, or cause to be
delivered, to Lender such instruments as may be requested by it from time to
time to permit such participation.
 
(b) Grantor authorizes Lender to apply such awards, payments, proceeds, or
damages, after the deduction of Lender’s expenses incurred in the collection of
such amounts, at Lender’s option, to restoration or repair of the Property, or
to payment of the sums secured by this Deed of Trust, whether or not then due,
in the order of application set forth in Section 2.04, with the balance, if any,
to Grantor.
 
 
DEED OF TRUST – PAGE 9
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(c) In the event Lender, as a result of any such judgment, decree, or award,
reasonably believes that the payment or performance of any obligation secured by
this Deed of Trust is impaired, Lender may, without notice, declare all of the
Indebtedness immediately due and payable.
 
6.07 TAXES ON NOTE OR DEED OF TRUST.  If at any time any law shall be enacted
imposing or authorizing the imposition of any tax upon this Deed of Trust, or
upon any rights, title, liens, or security interests created by this Deed of
Trust, or upon the Note, or any part of the Indebtedness, Grantor shall
immediately pay all such taxes; provided that, if it is unlawful for Grantor to
pay such taxes, Grantor shall prepay the Note in full without penalty within
THIRTY (30) days after demand therefor by Lender.
 
6.08 STATEMENTS BY GRANTOR.  At the request of Lender, Grantor shall furnish
promptly a written statement or affidavit, in such form as may be required by
Lender, stating the unpaid balance of the Note, the date to which interest has
been paid and that there are no offsets or defenses against full payment of the
Note and performance of the terms of the Loan Documents, or, if there are such
offsets or defenses, specifying them.
 
6.09 REPAIR, WASTE, ALTERATIONS, ETC.  Grantor shall keep every part of the
Property in good operating order, repair, and condition and shall not commit or
permit any waste thereof.  Grantor shall make promptly all repairs, renewals,
and replacements necessary to such end.  Grantor shall discharge all claims for
labor performed and material furnished therefor, and shall not suffer any lien
of mechanics or materialmen to attach to any part of the Property.  Grantor
shall have the right to contest in good faith the validity of any such
mechanic’s or materialman’s lien, provided Grantor shall first furnish Lender a
bond or other security satisfactory to Lender in such amount as Lender shall
reasonably require, but not more than ONE HUNDRED TWENTY PERCENT (120.00%) of
the amount of the claim, and provided further that Grantor shall thereafter
diligently proceed to cause such lien to be removed and discharged.  If Grantor
shall fail to discharge any such lien, then, in addition to any other right or
remedy of Lender, Lender may, but shall not be obligated to, discharge the lien,
either by paying the amount claimed to be due, or by procuring the discharge of
such lien by depositing in court a bond for the amount claimed, or otherwise
giving security for such claim, or by taking such action as may be prescribed by
law.  Grantor shall guard every part of the Property from removal, destruction,
and damage, and shall not do or suffer to be done any act whereby the value of
any part of the property may be lessened.  Grantor or any tenant or other person
shall not materially alter the Property without the prior written consent of
Lender.
 
6.10 NO DRILLING OR EXPLORATION.  Without the prior written consent of Lender,
there shall be no drilling or exploring for or extraction, removal, or
production of minerals from the surface or subsurface of the Land.  The term
“minerals” as used in this Deed of Trust shall include without limitation oil,
gas, casinghead gas, coal, lignite, hydrocarbons, methane, carbon dioxide,
helium, uranium and all other natural elements, compounds and substances,
including sand and gravel.
 
6.11 COMPLIANCE WITH LAWS.  Grantor, the Property, and Grantor’s use of the
Property shall comply with all laws, rules, ordinances, regulations, covenants
conditions, restrictions, orders and decrees of any governmental authority or
court applicable to Grantor or the Property and its use, and Grantor shall pay
all fees or charges of any kind in connection therewith.  Grantor shall not
initiate, participate in, or acquiesce in a change in the zoning classification
of the Property without Lender’s prior written consent.
 
6.12 CERTAIN REPORTS AND INFORMATION.  Grantor shall promptly deliver such
information concerning Grantor, any Guarantor, and the Property as Lender may
request.
 
6.13 HOLD HARMLESS.  Grantor shall defend, at Grantor’s own cost and expense,
and hold Lender harmless from, any proceeding or claim in any way relating to
the Property or the Loan Documents.  All costs and expenses incurred by Lender
in protecting its interest under this Deed of Trust, including all court costs
and reasonable attorneys’ fees and expenses, shall be borne by Grantor.  The
provisions of this Section shall survive the payment in full of the Indebtedness
and the release of this Deed of Trust as to events occurring and causes of
action arising before such payment and release.
 
 
DEED OF TRUST – PAGE 10
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
6.14 FURTHER ASSURANCES.  Grantor, upon the request of Lender, shall execute,
acknowledge, deliver, and record such further instruments and do such further
acts as may be necessary, desirable, or proper to carry out the purposes of this
Deed of Trust or the other Loan Documents and to subject to the liens and
security interests created by this Deed of Trust or the other Loan Documents any
Property intended to be covered by this Deed of Trust and the other Loan
Documents pursuant to their terms, including without limitation any renewals,
additions, substitutions, replacements, improvements, or appurtenances to the
Property.
 
6.15 RECORDING AND FILING.  Grantor shall cause this Deed of Trust and the other
recordable Loan Documents and all amendments, supplements, extensions, and
substitutions thereof to be recorded, filed, re-recorded, and refiled in such
manner and in such places as Lender shall reasonably request.  Grantor shall pay
all such recording, filing, re-recording, and re-filing fees, title insurance
premiums, and other charges.
 
6.16 PAYMENT OF DEBTS.  Grantor shall promptly pay when due all obligations
regarding the ownership and operation of the Property, except any such
obligations which are being diligently contested in good faith by appropriate
proceedings and as to which Grantor, if requested by Lender, shall have
furnished to Lender security satisfactory to Lender.
 
6.17 INSPECTION.  Lender may make or cause to be made reasonable entries upon
and inspection of the Property.
 
6.18 PROTECTION OF LENDER’S SECURITY.
 
(a) If Grantor fails to perform the covenants and agreements contained in this
Deed of Trust, or any action or proceeding is commenced which affects the
Property or title thereto or the interest of Lender therein, including without
limitation eminent domain, insolvency, code enforcement, or arrangements or
proceedings involving a bankrupt or decedent, Lender, at Lender’s option may
make such appearances, disburse such sums and take such action as Lender deems
necessary, in its sole discretion, to protect Lender’s interest, including
without limitation, (i) disbursement of attorneys’ fees, (ii) entry upon the
Property to make repairs, and (iii) procurement of satisfactory insurance as
provided herein.
 
(b) Any amounts disbursed by Lender pursuant to this Section with interest
thereon, shall become additional indebtedness of Grantor secured by this Deed of
Trust.  Unless Grantor and Lender agree to other terms of payment, such amounts
shall be immediately due and payable and shall bear interest from the date of
disbursement at the rate stated in the Note unless collection from Grantor of
interest at such rate would be contrary to applicable law, in which event such
amounts shall bear interest at the highest non-usurious rate which may be
collected from Grantor under applicable law.  Grantor covenants and agrees that
Lender shall be subrogated to the lien of any mortgage or other lien discharged,
in whole or in part, by the Indebtedness.  Nothing contained in this Section
shall require Lender to incur any expense or take any action under this Deed of
Trust.
 
6.19 SUBORDINATE DEED OF TRUST.  Grantor shall not, without the prior written
consent of Lender, grant any lien, security interest, or other encumbrance (a
“Subordinate Deed of Trust”) covering any of the Property.  If Lender consents
to a Subordinate Deed of Trust or if the foregoing prohibition is determined by
a court of competent jurisdiction to be unenforceable, any such Subordinate Deed
of Trust shall contain express covenants to the effect that:
 
(a) The Subordinate Deed of Trust is unconditionally subordinate to this Deed of
Trust;
 
(b) If any action (whether judicial or pursuant to a power of sale) shall be
instituted to foreclose or otherwise enforce the Subordinate Deed of Trust, no
tenant of any of the Leases shall be named as a party defendant, and no action
shall be taken that would terminate any occupancy or tenancy without the prior
written consent of Lender;
 
(c) Rents, if collected by or for the holder of the Subordinate Deed of Trust,
shall be applied first to the payment of the Indebtedness then due and expenses
incurred in the ownership, operation, and maintenance of the Property in such
order as Lender may determine, prior to being applied to any indebtedness
secured by the Subordinate Deed of Trust; and
 
 
DEED OF TRUST – PAGE 11
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(d) Written notice of default under the Subordinate Deed of Trust and written
notice of the commencement of any action (whether judicial or pursuant to a
power of sale) to foreclose or otherwise enforce the Subordinate Deed of Trust
shall be given to Lender with or immediately after the occurrence of any such
default or commencement.
 
6.20 LIENS.  Grantor shall promptly discharge any lien which has, or may have,
priority over or equality with, the lien of this Deed of Trust, and Grantor
shall pay, when due, the claims of all person supplying labor or materials to or
in connection with the Property.  Without Lender’s prior written permission,
Grantor shall not allow any lien inferior to this Deed of Trust to be perfected
against the Property.
 
6.21 BUSINESS USE.  Grantor warrants and represents to Lender that the proceeds
of the Note will be used solely for business or commercial purposes, and in no
way will the proceeds be used for personal, family or household purposes.
 
6.22 NON-HOMESTEAD.  Grantor warrants and represents to Lender that the Property
is not the business or residential homestead of Grantor or any other
person.  Grantor has no present intent to occupy in the future or use or claim
in the future the Property either as business or residential homestead.
 
6.23 APPRAISAL.  Lender may at its option obtain at Grantor’s expense an
appraisal of the Property or any part thereof by a third-party appraiser
selected and instructed by Lender.  The costs of each such appraisal shall be
payable by Grantor to Lender on demand (which obligation Grantor hereby promises
to pay).  Such appraisal shall be obtained as often as deemed necessary by
Lender or as required by any law or regulation applicable to Lender or loans of
the type evidenced by the Note.  Each such appraiser and appraisal shall be
satisfactory to Lender.  The costs of each such appraisal obtained pursuant to
this Section shall be payable by Grantor to Lender on demand (which obligation
Grantor hereby promises to pay) and shall be a part of an obligation of Grantor
to Lender secured by this Deed of Trust, unless prohibited by applicable
law.  Grantor agrees to cooperate fully with Lender, Lender’s agents, and any
appraiser selected by Lender in connection with any appraisal desired or
required pursuant to this Section.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
The occurrence of an Event of Default under the Loan Agreement shall be an Event
of Default hereunder.
 
ARTICLE VIII
 
DEFAULT AND REMEDIES
 
8.01 ACCELERATION AND WAIVER OF NOTICES.  Upon the occurrence of an Event of
Default, Lender, at Lender’s option, may declare all of the sums secured by this
Deed of Trust to be immediately due and payable without further demand and may
invoke the power of sale and any other remedies permitted by applicable law or
provided herein.  Grantor acknowledges that the power of sale granted to Lender
may be exercised by Lender without prior judicial hearing.  Grantor and each
Guarantor (by the execution and delivery of Guarantor’s guaranty), surety, and
endorser of all or any part of the Indebtedness expressly waive all
presentations for payment, notices of intention to accelerate maturity, notices
of acceleration of maturity, notices of intention to demand payment, demands for
payment, protests, and notices of protest.
 
8.02 NOTICE OF SALE.  Notice of sale of all or part of the Property by the
Trustee shall be given by posting written notice thereof at the courthouse door
(or other area in the courthouse as may be designated for such public notices)
of the county in which the sale is to be made, and by filing a copy of the
notice in the office of the county clerk of the county in which the sale is to
be made, at least TWENTY-ONE (21) days preceding the date of the sale, and if
the Property to be sold is in more than one county a notice shall be posted at
the courthouse door (or other area in the courthouse as may be designated for
such public notices) and filed with the county clerk of each county in which the
Property to be sold is situated or as otherwise required by the Texas Property
Code.  If the Property to be sold is in more than one county, the notice shall
designate the county in which the Property is to be sold.  In addition, Lender
shall, at least TWENTY-ONE (21) days preceding the date of sale, serve written
notice of the proposed sale by certified mail on Grantor and each person
obligated to pay the Indebtedness secured hereby according to the Lender’s
records.  Service of such notice shall be completed upon deposit of the
 
 
DEED OF TRUST – PAGE 12
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
notice, enclosed in a postpaid wrapper, properly addressed to such person at the
most recent address as shown by the records of Lender, in a post office or
official depository under the care and custody of the United States postal
service.  The affidavit of any person having knowledge of the facts to the
effect that such service was completed shall be prima facie evidence of the fact
of service.  Any notice that is required or permitted to be given to Grantor may
be addressed to Grantor at Grantor’s address as stated above.  Any notice that
is to be given by certified mail to any other person may, if no address for such
other person is shown by records of Lender, be addressed to such other person at
the address of Grantor as is shown by the records of Lender.  Notwithstanding
the foregoing provisions of this Section notice of such sale given in accordance
with the requirements of the applicable laws of the State of Texas in effect at
the time of such sale shall constitute sufficient notice of such sale.  The
Trustee or his successor or substitute may appoint or delegate any one or more
persons as agent to perform any act or acts necessary or incident to any sale
held by Trustee, including the posting of notices and the conduct of sale, but
in the name and on behalf of Trustee, his successor or substitute Trustee
thereafter appointed may complete the sale and the conveyance of the Property
pursuant thereto as if such notice had been given by the successor or substitute
Trustee conducting the sale.
 
8.03 TRUSTEE’S SALE.  Lender may require the Trustee to sell all or part of the
Property, at public auction, to the highest bidder, for cash, at the county
courthouse of the county in Texas in which the Property or any part thereof is
situated, or if the Property is located in more than one county such sale or
sales may be made at the courthouse in any county in which the Property is
situated.  All sales shall take place at such area of the courthouse as shall be
properly designated from time to time by the commissioners court (or, if not so
designated by the commissioners court, as such other area in the courthouse as
may be provided in the notice of sale hereinafter described) of the specified
county, between the hours of 10:00 o’clock a.m. and 4:00 o’clock p.m. (the
commencement of such sale to occur within three hours following the time
designated in the above described notice of sale as the earliest time at which
such sale shall occur, if required by applicable law) on the first Tuesday of
any month, after giving notice of the time, place and terms of said sale
(including the earliest time at which such sale shall occur) and of the Property
to be sold in the manner hereinafter described.  To the extent permitted by
applicable law, any sale may be adjourned by announcement at the time and place
appointed for such sale without further notice except as may be required by
law.  Trustee may sell all or any portion of the Property, together or in lots
or parcels.  In no event shall Trustee be required to exhibit, present or
display at any such sale any of the Personal Property to be sold at such sale,
Lender may bid and become the purchaser of all or any part of the Property at
any trustee’s or foreclosure sale hereunder, and the amount of Lender’s
successful bid may be credited on the Indebtedness.  In the event any sale
hereunder is not completed or is defective in the opinion of Lender, such sale
shall not exhaust the power of sale hereunder, and Lender shall have the right
to cause a subsequent sale or sales to be made hereunder.
 
8.04 PARTIAL SALES.  The sale by Trustee of less than the whole of the Property
shall not exhaust the power of sale herein granted, and Trustee is specifically
empowered to make successive sales under such power until the whole of the
Property shall be sold; and if the proceeds of such sale of less than the whole
of the Property shall be less than the aggregate of the Indebtedness and the
expenses thereof, this Deed of Trust and the lien, security interest and
assignment hereof shall remain in full force and effect as to the unsold portion
of the Property just as though no sale had been made; provided, however, that
Grantor shall never have any right to require the sale of less than the whole of
the Property, but Lender shall have the right, at its sole election, to request
Trustee to sell less than the whole of the Property.  If there is a default on
the payment of any installment on the Note or any portion of the Indebtedness,
and Lender elects not to accelerate the unpaid balance of the Note or
Indebtedness, Lender shall have the option to proceed with foreclosure in
satisfaction of such unpaid installment or other amount either through judicial
proceedings or by directing Trustee to proceed as if under a full foreclosure,
conducting the sale as herein provided without declaring the entire Indebtedness
due.  It is agreed that such sale, if so made, shall not in any manner affect
the unmatured part of the Indebtedness, but as to such unmatured part this Deed
of Trust shall remain in full force and effect as though no sale had been made
under the provisions of this Section.  Several sales may be made hereunder
without exhausting the right of sale for any unmatured part of the Indebtedness.
 
 
DEED OF TRUST – PAGE 13
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
8.05 FORECLOSURE OF ALL PROPERTY.  The Land, Improvements, and Personal Property
may be sold in one or more public sales pursuant to the Texas Property Code and
the Code.  Grantor shall assemble the Personal Property and make it available to
Lender upon Lender’s written request.  Grantor and all persons obligated to pay
the Indebtedness agree that notice of sale of the Property provided pursuant to
Section 8.02 above and pursuant to the Texas Property Code is and shall
constitute commercially reasonable notice of the sale of the Property or any
part of the Property.  Lender shall also be entitled to foreclose its security
interests against the Personal Property in accordance with any other rights and
remedies Lender may have as a secured party under the Code.
 
8.06 TRUSTEE’S DEED.  Trustee shall deliver to the purchaser a Trustee’s deed
and such other assignments and documents of transfer and sale as Trustee may
deem necessary conveying the Property so sold in fee simple with covenants of
general warranty.  Grantor covenants and agrees to defend generally the
purchaser’s title to the Property against all claims and demands.  At any such
sale (a) Grantor hereby agrees, in its behalf and in behalf of Grantor’s heirs,
executors, administrators, successors, personal representatives and assigns,
that any and all recitals made in any deed of conveyance given by Trustee with
respect to the identity of Lender, the occurrence or existence of any default,
the acceleration of the maturity of any of the Indebtedness, the request to
sell, the notice of sale, the giving of notice to all persons legally entitled
thereto, the time, the place, terms and manner of sale, and receipt,
distribution and application of the money realized therefrom, or the due and
proper appointment of a substitute Trustee, and, without being limited by the
foregoing, with respect to any other act or thing having been duly done by
Lender or by Trustee hereunder, shall be taken by all courts of law and equity
as prima facie evidence that the statements or recitals state facts and are
without further question to be so accepted, and Grantor hereby ratifies and
confirms every act that Trustee or any substitute Trustee hereunder may lawfully
do in the premises by virtue hereof, and (b) the purchaser may disaffirm any
easement granted, subdivision plat filed, or rental, lease or other contract
made in violation of any provision or this Deed of Trust, and may take immediate
possession of the Property free from, and despite the terms of, such grant of
easement, subdivision plat, or rental, lease or other contract.
 
8.07 PROCEEDS OF SALE.  Trustee shall apply the proceeds of the sale in the
following order: (a) to all reasonable costs and expenses of the sale, including
but not limited to, reasonable Trustee’s fees and attorneys’ fees and costs of
title evidence; (b) to all sums secured by this Deed of Trust in such order as
Lender, in Lender’s sole discretion, directs; and (c) the excess, if any, to the
person or persons legally entitled thereto.
 
8.08 POSSESSION AFTER SALE.  Grantor or any person holding possession of the
Property through Grantor shall immediately surrender possession of the Property
to the purchaser at such sale upon the purchaser’s written demand.  If
possession is not surrendered upon the purchaser’s written demand, Grantor or
such person shall be a tenant at sufferance and may be removed by writ of
possession or by an action for forcible entry and detainer.
 
8.09 COSTS AND EXPENSES.  Lender shall be entitled to collect all costs and
expenses incurred in pursuing such remedies, including but not limited to,
attorneys’ fees and costs of documentary evidence, abstracts, and title reports.
 
8.10 SUBSTITUTE TRUSTEE.  Lender, at Lender’s option, with or without cause, may
from time to time remove Trustee and appoint a successor trustee to any Trustee
appointed hereunder by an instrument recorded in the county in which this Deed
of Trust is recorded.  Without conveyance of the Property, the successor trustee
shall succeed to all title, power, and duties conferred upon the Trustee by this
Deed of Trust and by applicable law.
 
8.11 REMEDIES CUMULATIVE.  Each remedy provided in this Deed of Trust is
distinct and cumulative to all other rights or remedies under this Deed of Trust
or afforded by law or equity, and may by exercised concurrently, independently,
or successively, in any order whatsoever.
 
8.12 FORBEARANCE BY LENDER NOT A WAIVER.  Any forbearance by Lender in
exercising any right or remedy hereunder, or otherwise afforded by applicable
law, shall not be a waiver of or preclude the exercise of any right or
remedy.  The acceptance by Lender of payment of any sum secured by this Deed of
Trust after the due date of such payment shall not be a waiver of Lender’s right
to either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other liens or charges by Lender shall not
be a waiver of Lender’s right to accelerate the maturity of the Indebtedness,
nor shall Lender’s receipts of any awards, proceeds or damages under this Deed
of Trust operate to cure or waive Grantor’s default in payment of sums secured
by this Deed of Trust.
 
 
DEED OF TRUST – PAGE 14
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
8.13 WAIVER OF DEFICIENCY STATUTE.  In the event an interest in any of the
Property is foreclosed upon pursuant to a judicial or non-judicial foreclosure
sale, Grantor agrees as follows: notwithstanding the provisions of Sections
51.003, 51.004, and 51.005 of the Texas Property Code (as the same may be
amended from time to time), and to the extent permitted by law, Grantor agrees
that Lender shall be entitled to seek a deficiency judgment from Grantor and any
other party obligated on the Note equal to the difference between the amount
owing on the Note and the amount for which the Property was sold pursuant to
judicial or non-judicial foreclosure sale.  Grantor expressly recognizes that
this Section constitutes a waiver of the above-cited provisions of the Texas
Property Code which would otherwise permit Grantor and other persons against
whom recovery of deficiencies is sought or Guarantor independently (even absent
the initiation of deficiency proceedings against them) to present competent
evidence of the fair market value of the Property as of the date of the
foreclosure sale and offset against any deficiency the amount by which the
foreclosure sale price is determined to be less than such fair market
value.  Grantor further recognizes and agrees that this waiver creates an
irrefutable presumption that the foreclosure sale price is equal to the fair
market value of the Property for purposes of calculating deficiencies owed by
Grantor, Guarantor, and others against whom recovery of a deficiency is sought.
 
8.14 WAIVER OF MARSHALLING.  Notwithstanding the existence of any other security
interests in the Property held by Lender or by any other party, Lender shall
have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of the
remedies provided herein.  Grantor, any party who consents to this Deed of
Trust, and any party who now or hereafter acquires a security interest in the
Property and who has actual or constructive notice of this Deed of Trust and
Lender’s rights and interests under this Deed of Trust, hereby waive any and all
right to require the marshalling of assets in connection with the exercise of
any of the remedies permitted by applicable law or provided by this Deed of
Trust.
 
ARTICLE IX
 
ENVIRONMENTAL, HEALTH, AND SAFETY MATTERS
 
9.01 DEFINITIONS.  For the purposes of this Deed of Trust, Grantor, Lender, and
Trustee agree that, unless the context otherwise specifies or requires, the
following terms shall have the following meanings:
 
(a) “Environmental Claim” means any investigative, enforcement, cleanup,
removal, containment, remedial, or other governmental or regulatory action at
any time threatened, instituted, or completed pursuant to any Governmental
Requirements against Grantor or against or with respect to the Property or its
use, and any claim threatened or made by any person against Grantor or against
or with respect to the Property or its use relating to damage, contribution,
cost recovery, compensation, or injury resulting from any alleged breach or
violation of any Governmental Requirements.
 
(b) “Environmental Condition” means any condition, circumstances, or matter
related to or connected with the Property or Grantor’s ownership and use of the
Property which is covered by any Governmental Requirements.
 
(c) “Governmental Requirements” means any and all laws, statutes, ordinances,
rules regulations, orders, or determinations of any governmental authority,
whether federal, state, county, city, or otherwise pertaining to health, safety,
or the environment in effect in any and all jurisdictions in which Grantor
conducts business or where the Property is located, including without
limitation:  (i) the Resource Conservation and Recovery Act of 1976 (42 U.S.C.
§ 6901 et seq.) as amended from time to time including without limitation as
amended by the Used Oil Recycling Act of 1980, the Solid Waste Disposal Act
Amendments of 1980, and the Hazardous and Solid Waste Amendments of 1984
(“RCRA”), and regulations promulgated thereunder; (ii) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.) as amended from time to time, including without limitation as amended
by the Superfund Amendments and
 
 
DEED OF TRUST – PAGE 15
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
Reauthorization Act of 1986 (“CERCLA”), and regulations promulgated thereunder;
(iii) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), as amended
from time to time; (iv) the Americans with Disabilities Act of 1990 (42 U.S.C.
§ 12101 et seq.) as amended from time to time (“ADA”), and all regulations and
guidelines promulgated pursuant to the ADA, and all other similar laws,
including without limitation the Architectural Barriers Act of 1968, the Texas
Architectural Barriers Statute of 1978, and the Fair Housing Amendments Act of
1958, and all as amended from time to time and including all regulations
promulgated pursuant to any one or more of them; (v) the Endangered Species Act
(15 U.S.C. § 1531 et seq.) as amended from time to time; (vi) laws, statutes,
ordinances, rules, regulations, orders, or determinations relating to wetlands,
including without limitation those set forth in the Clean Water Act (33 U.S.C.
§ 1251 et seq.) as amended from time to time; (vii) the Texas Water Code, as
amended from time to time; and (viii) the Texas Solid Waste Disposal Act (Tex.
Health & Safety Code Ann. § 361.001-361.345), as amended from time to time.
 
(d) “Hazardous Materials” means (i) any “hazardous waste” as defined by RCRA,
and regulations promulgated thereunder; (ii) any “hazardous substance” as
defined by CERCLA, and regulations promulgated thereunder; (iii) any toxic
substance as defined under or regulated by the Toxic Substances Control Act;
(iv) asbestos, polyclorinated biphenyls, radon, or explosive or radioactive
materials; (v) underground and above ground storage tanks, whether empty, filled
or partially filled with any substance, including without limitation any
petroleum product or any other “hazardous substance;” (vi) any substance the
presence of which on the Property is prohibited by any Governmental
Requirements; and (vii) any other substance which by any Governmental
Requirement requires special handling or notification of any federal, state, or
local governmental entity in its collection, storage, treatment, or disposal.
 
(e) “Hazardous Materials Contamination” means the contamination (whether
presently existing or hereafter occurring) of any improvements, facilities,
soil, groundwater, air, or other elements on or of the Property by Hazardous
Materials, or the contamination of the buildings, facilities, soil, groundwater,
air, or other elements on or of any other property as a result of Hazardous
Materials at any time (whether before or after the date of this Deed of Trust)
emanating from the Property.
 
9.02 REPRESENTATIONS AND WARRANTIES.  Grantor represents and warrants to Lender
that:
 
(a) Grantor has obtained all necessary permits, licenses, and authorizations for
the Property and Grantor’s use of the Property, including without limitation all
necessary permits, licenses, and authorizations for Grantor’s intended
development of the Property, construction of the Improvements, or any other
improvements to or construction on the Property, if applicable; and
 
(b) The Property is in compliance with all Governmental Requirements, and
Grantor’s intended use of the Property will comply with all Governmental
Requirements; and
 
(c) Not in limitation of the foregoing, that: (i) no Hazardous Materials are now
located on the Property, and neither Grantor nor, to the best of Grantor’s
knowledge and belief after due inquiry, any other person has ever caused or
permitted any Hazardous Materials to be placed, held, located, or disposed of
on, under, or at the Property or any part thereof; (ii) no part of the Property
is being used or to the best of Grantor’s knowledge and belief after due
inquiry, has been used at any previous time for the disposal, storage,
treatment, processing, or other handling of Hazardous Materials, nor is any part
of the Property affected by any Hazardous Materials contamination; (iii) to the
best of Grantor’s knowledge and belief after due inquiry, no property adjoining
the Property is being used, or has ever been used at any previous time, for the
disposal, storage, treatment, processing, or other handling of Hazardous
Materials, nor is any other properly adjoining the Property affected by
Hazardous Materials Contamination; (iv) to the best of Grantor’s knowledge and
belief after due inquiry, no investigation, administrative order, consent order
and agreement, litigation, or settlement with respect to Hazardous Materials or
Hazardous Materials Contamination is proposed, threatened, anticipated or in
existence with respect to the Property; and (v) to the best of Grantor’s
knowledge and belief after due inquiry, the Property is not currently on and has
never been on any federal or state “Superfund” or “Superlien” list.
 
9.03 GRANTOR’S COVENANTS.  Grantor agrees to (a) give notice to Lender
immediately upon Grantor’s acquiring knowledge of the presence of any Hazardous
Materials on the Property or of any Hazardous Materials Contamination with a
full description thereof; (b) give notice to Lender immediately upon Grantor’s
acquiring knowledge of any Environmental Claim; (c) comply at all times with any
Governmental Requirements applicable to the Property; (d) require all employees,
agents, or representatives of Grantor, all tenants and their agents and
employees, and all contractors, subcontractors, suppliers, or other persons
performing or involved in the construction or maintenance of the Property and
Improvements to comply at all times with all Governmental Requirements;
(e) provide Lender with satisfactory evidence of such compliance with
Governmental Requirements; and (f) provide Lender, within THIRTY (30) days after
demand by Lender, with a bond, letter of credit, or similar financial assurance
evidencing to Lender’s satisfaction that the necessary funds are available to
pay the cost of complying with any Governmental Requirements, including without
limitation removal, treatment and disposal of Hazardous Materials on the
Property or Hazardous Materials Contamination to the Property and discharge of
any assessments or liens which may be established on or against the Property as
a result thereof.
 
 
DEED OF TRUST – PAGE 16
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
9.04 SITE ASSESSMENTS.  Lender (by its officers, employees, and agents) at any
time and from time to time, either prior to or after the occurrence of an Event
of Default, may contract for the services of persons (the “Site Reviewers”) to
perform site assessments (“Site Assessments”) on the Property for the purpose of
determining whether there exists on the Property any Environmental Condition
which could reasonably be expected to result in a violation of any Governmental
Requirements or in an Environmental Claim.  The Site Assessments may be
performed at any time upon reasonable notice to Grantor, and under reasonable
conditions established by Grantor which do not impede the performance of the
Site Assessments.  The Site Reviewers are authorized to enter upon the Property
for such purposes.  The Site Reviewers are further authorized to perform both
above and below the ground testing for environmental damage or the presence of
Hazardous Materials on the Property and such other tests on the Property as may
be necessary to conduct the Site Assessments in the reasonable opinion of the
Site Reviewers.  Grantor will supply to the Site Reviewers such historical and
operational information regarding the Property as may be reasonably requested by
the Site Reviewers to facilitate the Site Assessments and will make available
for meetings with the Site Reviewers appropriate personnel having knowledge of
such matters.  On request, Lender shall make the results of such Site
Assessments fully available to Grantor, which (prior to an Event of Default
hereunder) may, at Grantor’s election, participate under reasonable procedures
in the direction of such Site Assessments and the description of tasks of the
Site Reviewers.  The cost of performing such Site Assessments shall be paid by
Grantor upon demand of Lender and any such obligations shall be Indebtedness
secured by this Deed of Trust.
 
9.05 INDEMNIFICATION.  GRANTOR, FOR VALUABLE CONSIDERATION WHICH GRANTOR
ACKNOWLEDGES RECEIVING, SHALL DEFEND, INDEMNIFY, AND HOLD HARMLESS LENDER AND
TRUSTEE FROM AND AGAINST ANY AND ALL LIABILITIES (INCLUDING STRICT LIABILITY AND
INCLUDING, WITH REGARD TO SITE ASSESSMENTS, LENDER’S OWN NEGLIGENCE), ACTIONS,
DEMAND, PENALTIES, LOSSES, COSTS, OR EXPENSES (INCLUDING WITHOUT LIMITATION
ATTORNEYS’ FEES AND EXPENSES, AND REMEDIAL COSTS), SUITS, COSTS OF ANY
SETTLEMENT OR JUDGMENT AND CLAIMS OF ANY AND EVERY KIND WHATSOEVER WHICH MAY NOW
OR IN THE FUTURE (WHETHER BEFORE OR AFTER THE RELEASE OF THIS DEED OF TRUST) BE
PAID, INCURRED, OR SUFFERED BY OR ASSERTED AGAINST LENDER OR TRUSTEE BY ANY
PERSON OR ENTITY OR GOVERNMENTAL AGENCY FOR, WITH RESPECT TO, OR AS A DIRECT OR
INDIRECT RESULT OF AND VIOLATION OR BREACH OF ANY GOVERNMENTAL REQUIREMENTS OR
ANY ENVIRONMENTAL CLAIM, REGARDLESS OF WHETHER OR NOT CAUSED BY OR WITHIN THE
CONTROL OF GRANTOR, LENDER OR TRUSTEE.  THE REPRESENTATIONS, COVENANTS,
WARRANTIES, AND INDEMNIFICATION CONTAINED IN THIS ARTICLE IX SHALL SURVIVE THE
RELEASE OF THIS DEED OF TRUST.
 
9.06 LENDER’S RIGHTS.  Lender shall have the right, but not the obligation,
prior or subsequent to an Event of Default, without in any way limiting Lender’s
other rights and remedies under this Deed of Trust, to enter onto the Property
or to take such other actions as it deems necessary or advisable to clean up,
remove, resolve, or minimize the impact of, or otherwise deal with, any
Environmental Condition on the Property following receipt of any notice from any
person or entity asserting the existence of any Environmental Condition
pertaining to the Property or any part thereof which if true, could result in an
order, suit, imposition of a lien on the Property, or other action and/or which,
in Lender’s sole opinion, could jeopardize Lender’s security under this Deed of
Trust.  All costs and expenses paid or incurred by Lender in the exercise of any
such rights shall be Indebtedness secured by this Deed of Trust and shall be
payable by Grantor upon demand.
 
 
DEED OF TRUST – PAGE 17
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
9.07 NO WAIVER.  Notwithstanding any provision in this Article IX or elsewhere
in this Deed of Trust, or any rights or remedies granted by this Deed of Trust,
Lender does not waive and expressly reserves all rights and benefits now or
hereafter accruing to or available to Lender under the ‘security interest
exception’ set forth in 40 C.F.R. § 300.1100.  No action taken by Lender
pursuant to this Deed of Trust or any other Loan Document shall be deemed or
construed to be a waiver or relinquishment of any rights or benefits under the
“secured creditor exemption” or “secured party exemption” under CERCLA.
 
ARTICLE X
 
MISCELLANEOUS PROVISIONS
 
10.01 RELEASE.  Upon payment of all sums and the performance of all obligations
secured by this Deed of Trust, Lender shall release this Deed of Trust.  Grantor
shall pay Lender’s reasonable costs incurred in releasing this Deed of Trust.
 
10.02 GRANTOR AND LIEN NOT RELEASED.  From time to time, Lender may, at Lender’s
option, without giving notice to or obtaining the consent of Grantor, Grantor’s
successors or assigns or any junior lienholder or Guarantor, without liability
on Lender’s part and notwithstanding the existence of an Event of Default,
extend the time for payment of the Indebtedness or any part thereof, reduce the
payments thereon, release anyone liable on any of the Indebtedness, accept a
renewal note or notes therefor, modify the terms and time of payment of the
Indebtedness, release from the liens of this Deed of Trust any part of the
Property, take or release other or additional security, reconvey any part of the
Property, consent to any map or plan of the Property, consent to the granting of
any easement, join in any extension or subordination agreement, and agree in
writing with Grantor to modify the rate of interest or period of amortization of
the Note or change the amount of the installments payable thereunder.  Any
actions taken by Lender pursuant to the terms of this Section shall not affect
the obligation of Grantor or Grantor’s successors or assigns to pay the sums
secured by this Deed of Trust and to observe the covenants of Grantor contained
herein, shall not affect the guaranty of any person, corporation, partnership,
or other entity for payment of the Indebtedness or any part thereof, and shall
not affect the liens or priority of liens of this Deed of Trust on the
Property.  Grantor shall pay Lender a reasonable charge, together with such
title insurance premiums and attorneys’ fees as may be incurred at Lender’s
option, for any such action if taken at Grantor’s request.
 
10.03 POWER OF ATTORNEY.  Grantor hereby irrevocably appoints Lender as
Grantor’s attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of Grantor and in the name
of Grantor or otherwise, from time to time following the occurrence and during
the continuation of an Event of Default in Lender’s reasonable discretion, to
take any action and to execute any instrument which Lender may deem necessary or
appropriate to enforce the rights of Lender with respect to the Property.
 
10.04 NOTICE.  All notices or other communications required or permitted to be
given pursuant to this Deed of Trust shall be in writing and shall be considered
as properly given if (i) mailed by first class United States mail, postage
prepaid, registered or certified with return receipt requested, (ii) by
delivering same in person to the intended addressee, or (iii) by delivery to an
independent third party commercial delivery service for same day or next day
delivery and providing for evidence of receipt at the office of the intended
addressee.  Notice so mailed shall be effective upon its deposit with the United
States Postal Service or any successor thereto; notice sent by such a commercial
delivery service shall be effective upon delivery to such commercial delivery
service; notice given by personal delivery shall be effective only if and when
received by the addressee; and notice given by other means shall be effective
only if and when received at the office or designated place or machine of the
intended addressee. For purposes of notice, the addresses of the parties shall
be as set forth herein; provided, however, that either party shall have the
right to change its address for notice hereunder to any other location within
the continental United States by the giving notice to the other party in the
manner set forth herein.
 
10.05 SUCCESSORS AND ASSIGNS BOUND.  The covenants and agreements herein
contained shall bind, and the rights hereunder shall inure to, the respective
successors and assigns of Lender and Grantor.
 
10.06 JOINT AND SEVERAL LIABILITY.  All covenants and agreements of Grantor (if
more than one) shall be joint and several.
 
 
DEED OF TRUST – PAGE 18
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
10.07 AGENTS.  In exercising any rights hereunder or taking any actions provided
for herein, Lender may act through its employees, agents or independent
contractors as authorized by Lender.
 
10.08 GOVERNING LAW.  THIS DEED OF TRUST SHALL BE GOVERNED BY THE APPLICABLE
LAWS OF THE STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA
APPLICABLE TO TRANSACTIONS IN THE STATE OF TEXAS.
 
10.09 SEVERABILITY.  In the event that any provision of this Deed of Trust or
the Note conflicts with applicable law, such conflict shall not affect other
provisions of this Deed of Trust or the Note which can be given effect without
the conflicting provisions, and to this end the provisions of this Deed of Trust
and the Note are declared to be severable.
 
10.10 USURY DISCLAIMER.  The term “Maximum Lawful Rate” means the maximum rate
of interest and the term Maximum Lawful Amount means the maximum amount of
interest that is permissible under applicable state or federal law for the type
of loan evidenced by the Note and the other Loan Documents.  Lender does not
intend to contract for, charge or receive more than the Maximum Lawful Rate or
Maximum Lawful Amount permitted by applicable state or federal law, and to
prevent such an occurrence Lender and Grantor agree that all amounts of
interest, whenever contracted for, charged or received by Lender, with respect
to the loan of money evidenced by the Note or with respect to any other amount
payable under this Deed of Trust or any of the other Loan Documents, shall be
spread, prorated or allocated over the full period of time the Note is unpaid,
including the period of any renewal or extension of the Note.  If demand for
payment of the Note is made by Lender prior to the full stated term, the total
amount of interest contracted for, charged or received to the time of such
demand shall be spread, prorated or allocated along with any interest thereafter
accruing over the full period of time that the Note thereafter remains unpaid
for the purpose of determining if such Interest exceeds the Maximum Lawful
Amount.  At maturity (including maturity due to Lender’s acceleration of the
Note) or on earlier final payment of the Note, Lender shall compute the total
amount of interest that has been contracted for, charged or received by Lender
or payable by Grantor under the Note and compare such amount to the Maximum
Lawful Amount that could have been contracted for, charged or received by
Lender.  If such computation reflects that the total amount of interest that has
been contracted for, charged or received by Lender or payable by Grantor exceeds
the Maximum Lawful Amount, then Lender shall apply such excess to the reduction
of the principal balance and not to the payment of interest; or if such excess
interest exceeds the unpaid principal balance, such excess shall be refunded to
Grantor.  This provision concerning the crediting or refund or excess Interest
shall control and take precedence over other agreements between Grantor and
Lender so that under no circumstances shall the total interest contracted for,
charged or received by Lender exceed the Maximum Lawful Amount.
 
10.11 PARTIAL INVALIDITY.  In the event any portion of the sums intended to be
secured by this Deed of Trust cannot be lawfully secured hereby, payments in
reduction of such sums shall be applied first to those portions not secured
hereby.
 
10.12 CAPTIONS.  The captions and headings of the Articles and Sections of this
Deed of Trust are for convenience only and are not to be used to interpret or
define the terms and provisions of this Deed of Trust.
 
10.13 DEFINITIONS.  Capitalized terms not otherwise defined in this Deed of
Trust shall have the meanings attributed to such terms in the Texas Business &
Commerce Code (the “Code”).  All references to dollar amounts shall mean amounts
in lawful money of the United States of America.
 
10.14 WAIVER OF JURY TRIAL.  GRANTOR AND LENDER EACH WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (i) UNDER
THIS DEED OF TRUST OR ANY RELATED DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ANY RELATED DOCUMENT OR (ii) ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION HEREWITH, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  GRANTOR AGREES THAT IT WILL
NOT ASSERT ANY CLAIM AGAINST LENDER OR ANY OTHER PERSON INDEMNIFIED UNDER THIS
DEED OF TRUST ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL,
INCIDENTAL OR PUNITIVE DAMAGES.
 
 
DEED OF TRUST – PAGE 19
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
10.15 PATRIOT ACT NOTICE.  LENDER HEREBY NOTIFIES GRANTOR AND EACH GUARANTOR
THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT, 31 U.S.C. § 5318 (THE
“ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES
GRANTOR AND EACH GUARANTOR, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
GRANTOR AND EACH GUARANTOR AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO
IDENTIFY GRANTOR AND EACH GUARANTOR IN ACCORDANCE WITH THE ACT.
 
10.16 FACT ACT CERTIFICATION.  Grantor hereby acknowledges that Lender may
report information about the Indebtedness of Grantor to credit bureaus.  Late
payments, missed payments or other defaults on the Indebtedness may be reflected
in Grantor’s credit report.
 
10.17 INCORPORATION OF NOTICE OF FINAL AGREEMENT.  It is the intention of
Grantor, Guarantor and Lender that the following NOTICE OF FINAL AGREEMENT be
incorporated by reference into each of the Loan Documents (as the same may be
amended, modified or restated from time to time).  Grantor, Guarantor and Lender
warrant and represent that the entire agreement made and existing by or among
Grantor, Guarantor and Lender with respect to the Indebtedness is and shall be
contained within the Loan Documents, and that no agreements or promises exist or
shall exist by or among, Grantor, Guarantor and Lender that are not reflected in
the Loan Documents.
 

--------------------------------------------------------------------------------

NOTICE OF FINAL AGREEMENT
 
THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

--------------------------------------------------------------------------------

NOTICE OF INDEMNIFICATION
 
GRANTOR HEREBY ACKNOWLEDGES AND AGREES THAT THIS DEED OF TRUST CONTAINS CERTAIN
INDEMNIFICATION PROVISIONS (INCLUDING, WITHOUT LIMITATION, THOSE CONTAINED IN
SECTIONS 4.07 AND 9.05 HEREOF) WHICH, IN CERTAIN CIRCUMSTANCES, COULD INCLUDE AN
INDEMNIFICATION BY GRANTOR OF LENDER FROM CLAIMS OR LOSSES ARISING AS A RESULT
OF LENDER’S OWN NEGLIGENCE.
 

--------------------------------------------------------------------------------






REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 
 
 
 
 
 DEED OF TRUST – PAGE 20
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 


EXECUTED as of the date of the acknowledgement below, but to be effective as of
the date first written above.
 
GRANTOR:
 
LAZARUS TEXAS REFINERY I, LLC


By:           LAZARUS ENERGY HOLDINGS LLC
Its:           Sole Member


By:           CARROLL & COMPANY FINANCIAL HOLDINGS, LP
Its:           Sole Member


By:           LAZARUS CAPITAL, LLC
Its:           General Partner


By:           /s/ JONATHAN P. CARROLL
Name:         Jonathan P. Carroll
Title:           Sole Member





--------------------------------------------------------------------------------


STATE OF TEXAS                                                                §
COUNTY OF                                HARRIS                      §
 
This instrument was acknowledged before me on May 1st, 2014, by Jonathan P.
Carroll, Sole Member of LAZARUS CAPITAL, LLC, a Texas limited liability company,
general partner of CARROLL & COMPANY FINANCIAL HOLDINGS, LP, a Texas limited
partnership, sole member of LAZARUS ENERGY HOLDINGS LLC, a Delaware limited
liability company, sole member of LAZARUS TEXAS REFINERY I, LLC, a Delaware
limited liability company, on behalf of said entities.


[SEAL]                                                                   /s/
JENNIFER M. HARVEY
Notary Public, State of Texas



--------------------------------------------------------------------------------




DOCUMENT PREPARED BY:
 
Steven S. Camp
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas  75201-4761
 
 
 
DEED OF TRUST – PAGE 21
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
LEGAL DESCRIPTION
 






 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 